59 N.Y.2d 877 (1983)
1036 Park Corporation, Respondent,
v.
Morton Rubin et al., Appellants.
Court of Appeals of the State of New York.
Decided June 14, 1983.
Jolene R. Marion for appellants.
Howard J. Adler for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (92 AD2d 452).